Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1, 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al.,  (U.S. Pub. No. 2017/0365522), hereinafter referred to as "Jeong" and in view of Gossner et al., (U.S. Pub. No. 2010/0200916), hereinafter referred to as "Gossner".



Jeong shows, with respect to claim #1, an integrated circuit (IC) device comprising: a fin structure (fig. #2d, item 100) (paragraph 0027) comprising source or drain regions (fig. #2c, item 130a) (paragraph 0051), and a channel region (fig. #2c, item CH1) (paragraph 0036) between the source or drain regions (fig. #2c, item 130a) (paragraph 0051); spacers (fig. #2c, item 124a) which are imbedded into a respective one of the source or drain regions (paragraph 0059); a first layer (fig. #2D, item 116A) which extends conformally over the fin (fig. #2D, item F1) (paragraph 0038), wherein the first layer adjoins the channel region (fig. #2C, item CH1) (paragraph 0039), the first layer comprising a first dielectric material (paragraph 0041); a second layer (fig. # 2D, item 118A) which extends conformally over and adjoins the first layer (paragraph 0038), the second layer comprising a second dielectric material (paragraph 0042); and a third layer (fig. # 2B, item 132) which extends conformally over and adjoins the second layer, the third layer comprising a third dielectric material, wherein of the first layer, the second layer and the third layer, the third layer extends conformally along respective sidewall  structures of the spacers (fig. # 2B, item 128) (paragraph 0056. 0061). 

 Jeong substantially shows the claimed invention as shown in the rejection above. 
Jeong fails to show, with respect to claim #1, an integrated circuit device wherein spacers each extend over a respective one of the source or drain regions. 

Gossner teaches, in a similar method/device for FinFet structures, with respect to claim #1, an integrated circuit device (fig. #19, item 100) (paragraph 0175) wherein spacers (fig. #19, item 1918) each extend over a respective one of the source or drain regions (fig. #19, item 1908) (paragraph 0179);

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, an integrated circuit device wherein spacers each extend over a respective one of the source or drain regions, into the method of Jeong, with the motivation this adds electrically isolation to the gate region, as taught by Gossner.

Jeong shows, with respect to claim #2, an integrated circuit device wherein the first dielectric (fig. #2D, item 116A) material is of a first dielectric constant (dielectric constant 9 or less; paragraph 0041), wherein the second dielectric (fig. #2D, item 118A) material is of a second dielectric constant (TiO2 dielectric constant 80; paragraph 0042), and wherein the first dielectric constant is less than the second dielectric constant.

Jeong shows, with respect to claim #10, an integrated circuit (IC) device comprising: a fin structure (fig. #2d, item 100) (paragraph 0027) comprising source or drain regions (fig. #2c, item 130a) (paragraph 0051), and a channel region (fig. #2c, item CH1) (paragraph 0036) between the source or drain regions (fig. #2c, item 130a) (paragraph 0051); spacers (fig. #2c, item 124a) which are imbedded into a respective one of the source or drain regions (paragraph 0059); a first layer (fig. #2D, item 116A) which extends conformally over the fin (fig. #2D, item F1) (paragraph 0038), wherein the first layer adjoins the channel region (fig. #2C, item CH1) (paragraph 0039), the first layer comprising a first dielectric material (paragraph 0041); a second layer (fig. # 2D, item 118A) which extends conformally over and adjoins the first layer (paragraph 0038), the second layer comprising a second dielectric material (paragraph 0042); and a third layer (fig. # 2B, item 132) which extends conformally over and adjoins the second layer, the third layer comprising a third dielectric material, wherein of the first layer, the second layer and the third layer, the third layer extends conformally along respective sidewall  structures of the spacers (fig. # 2B, item 128) (paragraph 0056. 0061). wherein the first dielectric (fig. #2D, item 116A) material is of a first dielectric constant (dielectric constant 9 or less; paragraph 0041), wherein the second dielectric (fig. #2D, item 118A) material is of a second dielectric constant (aluminum oxide dielectric constant 8 to 10; paragraph 0042), and wherein the first dielectric constant is greater than the second dielectric constant.

Jeong fails to show, with respect to claim #10, an integrated circuit device wherein spacers each extend over a respective one of the source or drain regions. 

Gossner teaches, in a similar method/device for FinFet structures, with respect to claim #10, an integrated circuit device (fig. #19, item 100) (paragraph 0175) wherein spacers (fig. #19, item 1918) each extend over a respective one of the source or drain regions (fig. #19, item 1908) (paragraph 0179);

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, an integrated circuit device wherein spacers each extend over a respective one of the source or drain regions, into the method of Jeong, with the motivation this adds electrically isolation to the gate region, as taught by Gossner.


//

Claim #3, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (U.S. Pub. No, 2017/0365522), hereinafter referred to as "Jeong" as modified by Gossner et al., (U.S. Pub. No. 2010/0200916), hereinafter referred to as "Gossner" and in further view of Rachmady et al., (U.S. Pub. No. 2021/0074828), hereinafter referred to as "Rachmady".

Jeong as modified by Gossner, substantially shows the claimed invention as shown in the rejection above. 
Jeong as modified by Gossner, fails to show, with respect to claim #3 and 11, a device wherein the third dielectric material is of a third dielectric constant, and wherein the second dielectric constant is equal to or less than the third dielectric constant.

Rachmady teaches, with respect to claim #3 and 11, a device wherein a third dielectric layer (fig. #1, item 115) (paragraph 0023) with a dielectric constant (TiO2, dielectric constant 80) that is greater than that of the second dielectric (fig. #1, item 112) (hafnium oxide, HfO2, dielectric constant, 25) (paragraph 0024).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3 and 11, a device wherein the third dielectric material is of a third dielectric constant, and wherein the second dielectric constant is equal to or less than the third dielectric constant, into the method of Jeong as modified by Gossner,, with the motivation that the high dielectric constant components provides adequate isolation while enabling thin layers to be used, thus enabling smaller transistors, as taught by Rachmady .

Jeong as modified by Gossner, fails to show, with respect to claim #4, a device wherein the second layer or the third layer comprises oxygen and one of aluminum (Al), tantalum (Ta), hafnium (Hf), zirconium (Zr), lanthanum (La), or titanium (Ti).

Rachmady teaches, with respect to claim #4, a device wherein a third dielectric layer (fig. #1, item 115) (paragraph 0023) with a dielectric constant (TiO2) that is greater than that of the second dielectric (fig. #1, item 112) (hafnium oxide, HfO2) (paragraph 0024).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, , with respect to claim #4, a device wherein the second layer or the third layer comprises oxygen and one of aluminum (Al), tantalum (Ta), hafnium (Hf), zirconium (Zr), lanthanum (La), or titanium (Ti), into the method of Jeong as modified by Gossner,, with the motivation that the high dielectric constant components provides adequate isolation while enabling thin layers to be used, thus enabling smaller transistors, as taught by Rachmady .

///
Claim #5, 6, 7, 8, 9, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (U.S. Pub. No, 2017/0365522), hereinafter referred to as "Jeong" as modified by Gossner et al., (U.S. Pub. No. 2010/0200916), hereinafter referred to as "Gossner" and in further view of CHUNG et al., (U.S. Pub. No. 2020/0135572 A1), hereinafter referred to as "Chung".

Jeong as modified by Gossner, substantially shows the claimed invention as shown in the rejection above. 
Jeong as modified by Gossner, fails to show, with respect to claim #5, 6 and 12, a device wherein the second and first layers extends under the spacer. 

Chung teaches, with respect to claim #5, 6 and 12, a device wherein an exposed upper portion of fin element (fig. #3, item 204a) (paragraph 0023) is covered with first dielectric layer (fig. #4, item 402) and second dielectric layer (fig. #4, item 404) (paragraph 0024, 0025) wherein both the first and second dielectric layers extend underneath the first spacer (fig. #7a, item 702) (paragraph 0029).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, 6 and 12, a device wherein the second and first layers extends under the spacer, into the method of Jeong as modified by Gossner, with the motivation that the high dielectric constant components provides high levels of isolation while enabling thin layers to be used, thus enabling smaller transistors, as taught by Chung.

Jeong as modified by Gossner, fails to show, with respect to claim #7 and 13, a device wherein each of the first layer and the second layer abuts to a sidewall of the spacers. 

Chung teaches, with respect to claim #7 and 13, a device wherein each of the first layer (fig. #4, item 402) and the second layer (fig. #4, item 404) abuts to a sidewall of the spacers (fig. #7a, item 702) (paragraph 0024, 0025, 0029). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7 and 13, a device wherein each of the first layer and the second layer abuts to a sidewall of the spacers, into the method of Jeong as modified by Gossner,, with the motivation that the tightly fitting dielectric layers around the gate structure decrease the probability of inadvertent leakage current, as taught by Chung.


Jeong as modified by Gossner, fails to show, with respect to claim #8 and 14, a device wherein a residue of a sacrificial oxide is disposed between the second layer and one of the spacers. 

Chung teaches, with respect to claim #8 and 14, a device wherein a first spacer layer (fig. #7a, item 702) may be formed by chemical oxidation, thermal oxidation as so leaving an oxide layer between the first spacer and the dielectric layer (paragraph 0029).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8 and 14, a device wherein a residue of a sacrificial oxide is disposed between the second layer and one of the spacers, into the method of Jeong as modified by Gossner,, with the motivation that the oxide layer delivery provides an ability to couple with pre and post treatment methods and it’s applicability to a range of subsurface conditions, thus enabling smaller transistors, as taught by Chung.

Jeong as modified by Gossner, fails to show, with respect to claim #9, a device wherein an average thickness of the first layer is in a range of 5 Angstroms (A) to 40 A. 

Chung teaches, with respect to claim #9, a device wherein the average thickness of the firs layer is in a rage of 0.5 to 3nm (5-30 angstroms) (paragraph 0025).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a device wherein an average thickness of the first layer is in a range of 5 Angstroms (A) to 40 A, into the method of Jeong as modified by Gossner, with the motivation that the high dielectric constant material enables smaller layers which decrease the size of transistors, as taught by Chung.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #15, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Jeong et al., (U.S. Pub. No, 2017/0365522), hereinafter referred to as "Jeong"

Jeong shows, with respect to claim #15, an integrated circuit (IC) device comprising: a fin structure (fig. #2d, item 100) (paragraph 0027) comprising source or drain regions (fig. #2c, item 130a) (paragraph 0051), and a channel region (fig. #2c, item CH1) (paragraph 0036) between the source or drain regions (fig. #2c, item 130a) (paragraph 0051); spacers (fig. #2c, item 124a) which are imbedded into a respective one of the source or drain regions (paragraph 0059); a first layer (fig. #2D, item 116A) which extends conformally over the fin (fig. #2D, item F1) (paragraph 0038), wherein the first layer adjoins the channel region (fig. #2C, item CH1) (paragraph 0039), the first layer comprising a first dielectric material (paragraph 0041); a second layer (fig. # 2D, item 118A) which extends conformally over and adjoins the first layer (paragraph 0038), the second layer comprising a second dielectric material (paragraph 0042); and a third layer (fig. # 2B, item 132) which extends conformally over and adjoins the second layer, the third layer comprising a third dielectric material, wherein of the first layer, the second layer and the third layer, the third layer extends conformally along respective sidewall  structures of the spacers (fig. # 2B, item 128) (paragraph 0056. 0061) and a display device coupled to the IC device, the display device to display an image based on a signal to be communicated with the transistor (fig. #18, item 2020) (paragraph 0167).

Jeong shows, with respect to claim #16, an integrated circuit device wherein the first dielectric (fig. #2D, item 116A) material is of a first dielectric constant (dielectric constant 9 or less; paragraph 0041), wherein the second dielectric (fig. #2D, item 118A) material is of a second dielectric constant (TiO2 dielectric constant 80; paragraph 0042), and wherein the first dielectric constant is less than the second dielectric constant.


///
Claim #17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (U.S. Pub. No, 2017/0365522), hereinafter referred to as "Jeong" and in further view of Rachmady et al., (U.S. Pub. No. 2021/0074828), hereinafter referred to as "Rachmady".

Jeong, substantially shows the claimed invention as shown in the rejection above. 
Jeong, fails to show, with respect to claim #17, a device wherein the third dielectric material is of a third dielectric constant, and wherein the second dielectric constant is equal to or less than the third dielectric constant.

Rachmady teaches, with respect to claim #17, a device wherein a third dielectric layer (fig. #1, item 115) (paragraph 0023) with a dielectric constant (TiO2, dielectric constant 80) that is greater than that of the second dielectric (fig. #1, item 112) (hafnium oxide, HfO2, dielectric constant, 25) (paragraph 0024).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a device wherein the third dielectric material is of a third dielectric constant, and wherein the second dielectric constant is equal to or less than the third dielectric constant, into the method of Jeong, with the motivation that the high dielectric constant components provides adequate isolation while enabling thin layers to be used, thus enabling smaller transistors, as taught by Rachmady .

///
Claim #18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (U.S. Pub. No, 2017/0365522), hereinafter referred to as "Jeong" and in further view of CHUNG et al., (U.S. Pub. No. 2020/0135572 A1), hereinafter referred to as "Chung".

Jeong substantially shows the claimed invention as shown in the rejection above. 
Jeong fails to show, with respect to claim #18, a device wherein the second and first layers extends under the spacer. 

Chung teaches, with respect to claim #18, a device wherein an exposed upper portion of fin element (fig. #3, item 204a) (paragraph 0023) is covered with first dielectric layer (fig. #4, item 402) and second dielectric layer (fig. #4, item 404) (paragraph 0024, 0025) wherein both the first and second dielectric layers extend underneath the first spacer (fig. #7a, item 702) (paragraph 0029).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a device wherein the second and first layers extends under the spacer, into the method of Jeong, with the motivation that the high dielectric constant components provides high levels of isolation while enabling thin layers to be used, thus enabling smaller transistors, as taught by Chung.

Jeong fails to show, with respect to claim #19, a device wherein each of the first layer and the second layer abuts to a sidewall of the spacers. 

Chung teaches, with respect to claim #19, a device wherein each of the first layer (fig. #4, item 402) and the second layer (fig. #4, item 404) abuts to a sidewall of the spacers (fig. #7a, item 702) (paragraph 0024, 0025, 0029).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a device wherein each of the first layer and the second layer abuts to a sidewall of the spacers, into the method of Jeong with the motivation that the tightly fitting dielectric layers around the gate structure decrease the probability of inadvertent leakage current, as taught by Chung. 


Jeong fails to show, with respect to claim #20, a device wherein a residue of a sacrificial oxide is disposed between the second layer and one of the spacers. 

Chung teaches, with respect to claim #20, a device wherein a first spacer layer (fig. #7a, item 702) may be formed by chemical oxidation, thermal oxidation as so leaving an oxide layer between the first spacer and the dielectric layer (paragraph 0029).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a device wherein a residue of a sacrificial oxide is disposed between the second layer and one of the spacers, into the method of Jeong with the motivation that the oxide layer delivery provides an ability to couple with pre and post treatment methods and it’s applicability to a range of subsurface conditions, thus enabling smaller transistors, as taught by Chung.





EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
1) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
05/13/2022
/JULIO J MALDONADO/            Supervisory Patent Examiner, Art Unit 2898